Citation Nr: 1205943	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2, 1977, rating decision which the Veteran alleges assigned a 10 percent evaluation for schizophrenia, but which, in fact, assigned a 10 percent evaluation for gastritis effective July 1, 1976.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

This claim was previously remanded by the Board in January 2010, for additional evidentiary development.  Such development having been accomplished, the claim is returned to the Board for adjudication.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his May 2008 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for a nervous disorder in June 1977, which was subsequently denied by a December 1977 rating decision.

2.  In February 1982, the Board continued the denial of the Veteran's June 1977 claim of entitlement to service connection for a nervous condition; the Veteran did not appeal the Board's determination.

3.  In November 1997, the Veteran petitioned VA to reopen his previously denied claim of entitlement to a psychiatric disorder; a February 2000 rating decision granted entitlement to service connection for schizophrenia and assigned a 30 percent disability rating, effective November 10, 1997.

4.  In a May 2001 rating decision, the RO assigned a 100 percent disability rating for the Veteran's service-connected schizophrenia, effective November 10, 1997; the Veteran appealed the effective date of his 100 percent disability determination.

5.  In March 2005, the Board granted the Veteran's claim of entitlement to an earlier effective date for his service-connected schizophrenia and determined that February 20, 1997, was the appropriate effective date; the Veteran did not appeal this determination.

6.  In March 2007, the Veteran filed a free-standing claim of entitlement to an effective date prior to February 20, 1997.

7.  A rating decision for the record printed in May 2007 administratively noted the correct, 10 percent, evaluation for chronic gastritis, from July 1, 1976.


CONCLUSION OF LAW

The effective date of February 20, 1997, for the grant of service connection for schizophrenia, is final; this claim must be dismissed.  38 U.S.C.A. §§ 5110, 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

II.  Analysis

The Veteran contends that he is entitled to an effective date prior to February 20, 1997, for the award of service connection for schizophrenia.  As this claim is somewhat convoluted, the Board finds a brief explanation of its procedural history is necessary.

The first claim in this appeal was submitted by the Veteran in March 2007, was received by VA on March 14, 2007.  In that statement, the Veteran contended that a rating decision issued in May 2001, which reduced a 10 percent evaluation for gastritis to a noncompensable evaluation, was clearly and unmistakably erroneous.  The record reveals that no determination regarding an evaluation for chronic gastritis was adjudicated in a May 2001 rating decision. 

Rather, a May 2001 rating decision addressed the evaluation of service-connected schizophrenia, and assigned a 100 percent evaluation, effective in 1997.  The page of that rating decision which listed the evaluations assigned for the Veteran's service-connected disabilities inaccurately listed a noncompensable evaluation for chronic gastritis from July 1, 1976.  A rating decision for the record printed in May 2007 administratively noted the correct, 10 percent, evaluation for chronic gastritis, from July 1, 1976.  The Board acknowledges that the Veteran requested such correction in his statement received on March 14, 2007.  However, it appears that the correction requested by the Veteran in that claim has been granted to the extent possible.  That is, the inaccurate listing of evaluations assigned for service-connected disabilities has been corrected.  The Veteran was requested to identify any further claims associated with this issue.  He did not reply. 

By a statement received on March 30, 2007, the Veteran alleged that he had been granted only a 10 percent evaluation for his psychiatric condition since his discharge from military service in 1976 and that such decision was clearly and unmistakably erroneous because a 100 percent evaluation should have been granted.  The Veteran further stated that assignment of a 100 percent evaluation from February 21, 1997, was clearly and unmistakably erroneous.  As discussed in a March 2005 Board decision, service connection for schizophrenia was denied in a February 1982 Board decision.  That decision became final.  In February 1997, the Veteran submitted a request to reopen any claim for service connection for schizophrenia.  The Board's March 21, 2005 rating decision assigned an effective date of February 20, 1997 for a grant of service connection for schizophrenia.  The RO's December 4, 2007 rating decision accurately advised the Veteran that the February 20, 1997 effective date assigned for the grant of service connection by the Board was the correct date for that grant of service connection.

However, after the Veteran submitted a December 2007 disagreement, the RO issued a May 2008 statement of the case (SOC), which advised the Veteran then there was no CUE in a rating decision, which granted a 10 percent evaluation for service-connected schizophrenia from July 1, 1976, instead of granting a 100 percent evaluation from July 1, 1976.  The Veteran has perfected an appeal based on that SOC.  The Board is unable to provide appellate review based on this SOC, since, as a matter of fact there is no grant of a 10 percent evaluation for schizophrenia from July 1, 1976.  Rather, there is no grant of service connection for schizophrenia prior to February 1997.  The Board cannot effectively provide appellate review of a claim of CUE when the rating decision the Veteran has been advised he is appealing was never issued.

Pursuant to the January 2010 Board remand, the Veteran was informed that no grant of service connection was in effect in prior to February 20, 1997.  Though he was offered an opportunity to clarify his claim, including whether he is attempting to raise a claim of CUE in a rating decision or a Board decision, the Veteran did not reply.  To the extent that the Veteran's claim could be construed as one for CUE with respect to the February 2000 rating decision, which granted entitlement to service connection for schizophrenia, effective in 1997, the Board observes that the February 2000 rating decision was appealed to the Board, and was therefore subsumed into the March 2005 Board decision.  See 38 C.F.R. § 20.1104 (2011).  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to the February 2000 rating decision.  See Donovan v. West, 158 F. 3d 1377, 1381-82 (Fed. Cir. 1998); see also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  

As such, the Board must construe the current claim as one of entitlement to an effective date prior to February 20, 1997, for the award of service connection for schizophrenia.

In August 2006, the United States Court of Appeals for Veterans Claims (Court) entered its decision in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  Id; see also 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2011).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd, 20 Vet. App. at 299-300.

Based on the precedential holding in Rudd, the Board finds that the Veteran's request for an earlier effective date for his service-connected schizophrenia must be dismissed.  The Veteran did not appeal the March 2005 Board decision, and it is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  To date, the Veteran has not alleged CUE in the March 2005 Board decision, or the May 2005 rating decision implementing the Board's decision.

In summary, the Board has no alternative but to dismiss the appeal without prejudice to any later filing of a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to February 20, 1997, for the award of service connection for schizophrenia, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


